UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date earliest event reported):October 29, 2010 Commission File Number Registrant, State of Incorporation, Address and Telephone Number I.R.S. Employer Identification No. 1-11299 ENTERGY CORPORATION (a Delaware corporation) 639 Loyola Avenue New Orleans, LA 70113 Telephone (504) 576-4000 72-1229752 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01. Regulation FD Disclosure. Members of Entergy Corporation’s management will attend and participate in meetings of the 45th Edison Electric Institute Financial Conference (the “EEI Conference”) on October 31, through November 2, 2010.A copy of discussion materials that will be used at the EEI Conference is attached as Exhibit 99.1 to this Current Report on Form 8-K (“Form 8-K”) and is incorporated herein. On October 29, 2010, Entergy issued twopress releases (the “Releases”) which provided earnings guidance for 2011, outlined Entergy’s three year capital expenditure plan for 2011 through 2013, and announced that its Board of Directors has authorized a stock repurchase program to purchase up to $500,000,000 of its Common Stock.The purchases may be made from time-to-time in open market or in privately negotiated transactionsor a combination of the two methods, depending on market and business conditions.The Releases are attached as Exhibits 99.2 and 99.3 to this Form 8-K and are incorporated herein. The information in this Form 8-K, including the exhibits listed below, is being furnished, not filed, pursuant to Regulation FD. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description EEI Conference Discussion Materials Release, dated October 29, 2010, issued by Entergy Corporation Release, dated October 29, 2010, issued by Entergy Corporation SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Entergy Corporation By: /s/ Theodore H. Bunting, Jr. Theodore H. Bunting, Jr. Senior Vice President and Chief Accounting Officer Dated:October 29, 2010
